DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 87 is objected to because of the following informalities:  typo (recites double the same phrase). Recites in lines 5-6 the following: “selected from the group consisting of selected from the group consisting”. Recites in lines 10-11 the following: “selected from the group consisting of selected from the group consisting”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8, 10,11, 73-75, 81, 82 and 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Ichikawa; Hirotake et al., US 20200051336 A1] in view of [Christen; Jonathan et al., US 20160321841 A1].

Regarding claim 6:
	Ichikawa discloses:
6. (Currently Amended) A computer implemented method of sharing a virtual experience [Ichikawa: Fig.6: shared space 40] involving a real-world object [Ichikawa: Fig.6: real space 2a: object 42b] and a virtual object [Ichikawa: Fig.6: shared space 40: object 42b], the method comprising:
displaying, by a first head-worn device [Ichikawa: Fig.1: output unit 24a; ¶ 0154: “The output unit 24 may be a wearable device such as, for example, a head mounted display (HMD) or augmented reality (AR) glasses”], the virtual object [Ichikawa: Fig.6: shared space 40: object 42b] to a first user [Ichikawa: Fig.1: user 4a; Fig.6: shared space 40] wearing the first head-worn device [Ichikawa: Fig.1: output unit 24a; ¶ 0121: “The server 10-1 is an example of the information processing device according to the present disclosure. The server 10-1 can generate a (virtual) shared space for communication between a user 4a and a user 4b on the basis of a sensing result of a real space 2a in which the user 4a is located and a sensing result of a real space 2b in which the user 4b is located”; ¶ 0123: “As illustrated in FIG. 6, for example, a shared space generating unit 102 generates a shared space 40 by arranging the 3D data of the object 42a and the object 42b included in the stream received from the input unit 22 of the real space 2a and the real space 2b and the 3D data of the object 42c and the object 42d included in the stream received from the input unit 22 of the input unit 22 in the shared space 40 as shared objects.” ];
displaying, by a second head-worn device [Ichikawa: Fig.1: output unit 24b; ¶ 0154: “The output unit 24 may be a wearable device such as, for example, a head mounted display (HMD) or augmented reality (AR) glasses”], the virtual object [Ichikawa: Fig.6: shared space 40: object 42b] to a second user [Ichikawa: Fig.1: user 4b; Fig.6: shared space 40] wearing the second head-worn device [Ichikawa: Fig.1: output unit 24b; ¶ 0121: “The server 10-1 is an example of the information processing device according to the present disclosure. The server 10-1 can generate a (virtual) shared space for communication between a user 4a and a user 4b on the basis of a sensing result of a real space 2a in which the user 4a is located and a sensing result of a real space 2b in which the user 4b is located”. ; ¶ 0123: “As illustrated in FIG. 6, for example, a shared space generating unit 102 generates a shared space 40 by arranging the 3D data of the object 42a and the object 42b included in the stream received from the input unit 22 of the real space 2a and the real space 2b and the 3D data of the object 42c and the object 42d included in the stream received from the input unit 22 of the input unit 22 in the shared space 40 as shared objects.”]; and
facilitating, by the first [Ichikawa: Fig.1: output unit 24a ] and second head-worn devices [Ichikawa: Fig.1: output unit 24b], communications between the first user and a second user relating to the virtual object [Ichikawa: Fig.6: shared space 40; ¶ 0121: “The server 10-1 can generate a (virtual) shared space for communication between a user 4a and a user 4b on the basis of a sensing result of a real space 2a in which the user 4a is located and a sensing result of a real space 2b in which the user 4b is located” ; ¶ 0123: “As illustrated in FIG. 6, for example, a shared space generating unit 102 generates a shared space 40 by arranging the 3D data of the object 42a and the object 42b included in the stream received from the input unit 22 of the real space 2a and the real space 2b and the 3D data of the object 42c and the object 42d included in the stream received from the input unit 22 of the input unit 22 in the shared space 40 as shared objects.”], wherein the same virtual object [Ichikawa: Fig.6: shared space 40: object 42b] is displayed to the first user [Ichikawa: Fig.1: user 4a; Fig.6: shared space 40] through the first head-worn device [Ichikawa: Fig.1: output unit 24a ] and to the second user [Ichikawa: Fig.1: user 4b; Fig.6: shared space 40]  through the second head-worn device [Ichikawa: Fig.1: output unit 24b ; ¶ 0123: “As illustrated in FIG. 6, for example, a shared space generating unit 102 generates a shared space 40 by arranging the 3D data of the object 42a and the object 42b included in the stream received from the input unit 22 of the real space 2a and the real space 2b and the 3D data of the object 42c and the object 42d included in the stream received from the input unit 22 of the input unit 22 in the shared space 40 as shared objects.”].
However, Ichikawa does not expressly disclose:
and a view of the virtual object  displayed to the first user through the first head-worn device and a view of the virtual object displayed to the second user through the second head-worn device are the same as the first user’s view of the real-world object.
	Christen discloses:
and a view of the virtual object [Christen: Figs.6A-D: recognized object 30; Fig.7A-D: recognized object 30]  displayed to the first user [Christen: Figs.6A-D and 7A-D: first user 24: simulacrum 24A] through the first head-worn device [Christen: Figs.6A-D and 7A-D: first user 24: HMD device 10] and a view of the virtual object [Christen: Figs.6A-D: recognized object 30; Fig.7A-D: recognized object 30] displayed to the second user [Christen: Fig.7A-D: second user 34] through the second head-worn device [Christen: Fig.7A-D: second user 34: HMD device 10] are the same as the first user’s view of the real-world object [Christen: Fig.7D; ¶ 0054: “As illustrated in FIG. 7D, the second user 34 may move to a position and orientation that is nearly the same as the simulacrum 24A, such that the second user 34 may view the recognized object 30 from the same position and orientation that the first user 24 viewed the recognized object 30 with, thus allowing the second user to step into the first user's shoes, affording the second user 34 better understanding of the first user's 24 viewpoint”].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Christen in the invention of Ichikawa in order to yield the predictable result of enabling a second user to have a better understanding of the first user’s viewpoint as explicitly taught by [Christen: ¶ 0054: “. As illustrated in FIG. 7D, the second user 34 may move to a position and orientation that is nearly the same as the simulacrum 24A, such that the second user 34 may view the recognized object 30 from the same position and orientation that the first user 24 viewed the recognized object 30 with, thus allowing the second user to step into the first user's shoes, affording the second user 34 better understanding of the first user's 24 viewpoint.”].

Regarding claim 7:
	Ichikawa in view of Christen discloses:
7. (Original) The method of claim 6, wherein the first user [Ichikawa: Fig.1: user 4a] is located at a first geographic location [Ichikawa: Fig.1 real space A], and wherein the second user [Ichikawa: Fig.1: user 4b] is located in a second geographic location [Ichikawa: Fig.1 real space A] different from the first geographic location [Ichikawa: Fig.1 real space A; ¶ 0090: “As illustrated in FIG. 1, in the first embodiment, it is assumed that a plurality of real spaces 2 are defined in advance, and a client 20 is arranged in each of the plurality of real spaces 2. Here, the real spaces 2 may be rooms (for example, a living room or a conference room) or corridors in a facility such as a house, a shop, an office building, a station, or a leisure facility”; ¶ 0092: “Incidentally, in a situation in which the users located in the different real spaces 2 communicate, it is possible to realize smoother communication by showing real things to the other user while talking. For example, in a situation in which the user describes a product, if the user explains it while showing the product itself or a model of the product to the other user, it is easy for the other user to understand it”].      

Regarding claim 8:
	Ichikawa discloses:
8. (Original) The method of claim 7.
	However, Ichikawa does not expressly disclose:
 further comprising modifying, by the first user, the virtual object.
	Christen discloses:
further comprising modifying, by the first user [Christen: Figs.6A-D and 7A-D: first user 24: simulacrum 24A], the virtual object [Christens: Figs.6A-D and 7A-D: recognized object 30; ¶ 0046: “Next, FIG. 6B illustrates the user entering a first user modification input to modify the position of the recognized object 30 in the three dimensional environment 26. In this example, the first user modification input is an input to move the recognized object 30 from position P3 to position P4.; ¶ 0046: “Next, FIG. 6C shows an example of a second user modification input that modifies the recognized object 30 by adding new data. In this example, a new leg 40 is added to the table of recognized object 30.”; ¶ 0047: “Lastly, FIG. 6D illustrates a third user modification input that modifies a size of the recognized object 30. In this example, the third user modification input is an input to a control point 42 that is associated with the recognized object 30. The control point 42 includes a visual tag that is associated with a function to specifically increase or decrease the size of the recognized object 30 in this specific example.”].


Regarding claim 10:
Ichikawa in view of Christen discloses:
10. (Original) The method of claim 7, further comprising communicating, by the first and second head-worn devices, modifications to the virtual object between the first and second head-worn devices [Ichikawa: ¶ 0597: “a shared object arranged in a virtual space that is generated for communication between a first user and a second user on the basis of a sensing result of a first real space including at least one first actual object in relation to the first user and a sensing result of a second real space including at least one second actual object in relation to the second user”].

Regarding claim 11:
Ichikawa in view of Christen discloses:
11. (Original) The method of claim 7, wherein the first and second head-worn devices are communicatively coupled by a network [Ichikawa: Fig.1: communication network 26; ¶ 0091: “] Further, the server 10-1 and each client 20 are connected via the communication network 26 and can perform transmission and reception of data”].

Regarding claim 73:
Ichikawa in view of Christen discloses:
[Ichikawa: Fig.2: sensor 248] operatively coupled to the first and second head- worn devices [Ichikawa: Fig.2: output unit 24], environmental input relating to a geographical location [Ichikawa: ¶ 0161: “The sensor unit 248 may include various types of sensors such as an RGB cameras, a global positioning system (GPS) receiver, an acceleration sensor, a gyroscope, and a geomagnetic sensor. For example, the sensor unit 248 detects information related to the position, the posture, and the like of the display unit 246”].

Regarding claim 74:
Ichikawa in view of Christen discloses:
74. (Previously Presented) The method of claim 73, wherein the environmental sensor is selected from the group consisting of a camera [Ichikawa: ¶ 0161: “The sensor unit 248 may include various types of sensors such as an RGB cameras”], an optical detection device, a motion capture device, a depth measurement device, a facial recognition device, an object recognition device, an audio recognition device, a CMOS sensor, a field-of-view sensor, and an optical-enhancing sensor.

Regarding claim 75:
Ichikawa in view of Christen discloses:
75. (Previously Presented) The method of claim 73, wherein the environmental input is selected from the group consisting of motion capture data [Ichikawa: ¶ 0161: “The sensor unit 248 may include various types of sensors such as an RGB cameras, a global positioning system (GPS) receiver, an acceleration sensor, a gyroscope, and a geomagnetic sensor. For example, the sensor unit 248 detects information related to the position, the posture, and the like of the display unit 246], gesture recognition date, depth sensing data, facial recognition data, object recognition data, unique object 

Regarding claim 81:	Ichikawa discloses:
81. (Previously Presented) The method of claim 6.
	However, Ichikawa does not expressly disclose:
 wherein a view of the virtual object displayed to the second user through the second head-worn device allows the second user to visualize activity of the first user as though the second user is looking over a shoulder of the first user.
	Christen discloses:
wherein a view of the virtual object displayed to the second user through the second head-worn device allows the second user to visualize activity of the first user as though the second user is looking over a shoulder of the first user [Christen: Fig.7D; ¶ 0054: “As illustrated in FIG. 7D, the second user 34 may move to a position and orientation that is nearly the same as the simulacrum 24A, such that the second user 34 may view the recognized object 30 from the same position and orientation that the first user 24 viewed the recognized object 30 with, thus allowing the second user to step into the first user's shoes, affording the second user 34 better understanding of the first user's 24 viewpoint”].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Christen in the invention of Ichikawa in order to yield the predictable result of enabling a second user to have a better understanding of the first user’s viewpoint as explicitly taught by [Christen: ¶ 0054: “. As illustrated in FIG. 7D, the second user 34 may move to a position and orientation that is nearly the same as the simulacrum 24A, such that the second user 34 may view the recognized object 30 from the same position and orientation that the first user 24 viewed the recognized object 30 with, thus allowing the second user to step into the first user's shoes, affording the second user 34 better understanding of the first user's 24 viewpoint.”].

Regarding claim 82:	Ichikawa in view of Christen discloses:
82. (Previously Presented) The method of claim 6, wherein the first user [Ichikawa: Fig.1: user 4a], through the first head-worn device [Ichikawa: Fig.1: output unit 24a], and the second user [Ichikawa: Fig.1: user 4b], through the second head-worn device [Ichikawa: Fig.1: output unit 24b], collaboratively view the virtual object [Ichikawa: Fig.6: shared space 40: object 42b; ¶ 0121: “The server 10-1 is an example of the information processing device according to the present disclosure. The server 10-1 can generate a (virtual) shared space for communication between a user 4a and a user 4b on the basis of a sensing result of a real space 2a in which the user 4a is located and a sensing result of a real space 2b in which the user 4b is located”. ; ¶ 0123: “As illustrated in FIG. 6, for example, a shared space generating unit 102 generates a shared space 40 by arranging the 3D data of the object 42a and the object 42b included in the stream received from the input unit 22 of the real space 2a and the real space 2b and the 3D data of the object 42c and the object 42d included in the stream received from the input unit 22 of the input unit 22 in the shared space 40 as shared objects.”].

Regarding claim 86:
	Ichikawa in view of Christen discloses:
86. (New) The method of claim 85, further comprising communicating, between the first head-worn device and the second head-worn device, media including audio[Ichikawa: ¶ 0104: “Further, the sensor unit 220 can collect sound in the real space”; ¶ 0116: “Also, sound data at the time of the corresponding frame that is recorded by the sensor unit 220 is stored as the audio data 304.”].
	However, Ichikawa in view of Christen does not disclose:
texture, vibrations, and smell detected.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included alternative sensory modalities in the shared space of Ichikawa since the number of sensory modalities of human are limited thus the addition of alternative sensory modalities would have been obvious to try.   

Claims 9, 83 and 85 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Ichikawa; Hirotake et al., US 20200051336 A1] in view of [Christen; Jonathan et al., US 20160321841 A1] and further in view of [Maciocci; Giuliano et al., US 20120249741 A1] .

Regarding claim 9:
	Ichikawa in view of Christen discloses:
9. (Original) The method of claim 7.
	However, Ichikawa in view of Christen does not expressly disclose:
further comprising modifying, by the second user, the virtual object.
	Maciocci discloses:
further comprising modifying, by the second user, the virtual object [Maciocci: Fig.4; ¶ 0107: “For example, the second user may delete a bar chart on the virtual object 14b and the same bar chart on the virtual object 10a may also be deleted at the first location”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Maciocci in the invention of Ichikawa in 

Regarding claim 83:
	Ichikawa in view of Christen discloses:
83. (Previously Presented) The method of claim 6.
However, Ichikawa in view of Christen does not expressly disclose:
 wherein the first user, through the first head-worn device, and the second user, through the second head-worn device, collaboratively manipulate the virtual object.
Maciocci discloses:
wherein the first user, through the first head-worn device, and the second user, through the second head-worn device, collaboratively manipulate the virtual object [Maciocci: ¶ 0086: “In various embodiments, the head mounted devices 10 include wireless communication capabilities which enable exchanging of data between two or more devices to enable two or more users to interact with and collaborate on documents, files and virtual objects. In this manner, the head mounted devices 10 can facilitate collaboration by multiple users over virtual objects, such as providing a virtual or augmented reality experience enabling users to interact with and view three-dimensional virtual objects from various perspectives.”; ¶ 0167: “In block 913, updates of the virtual object received from the user wearing the second head mounted display may be transmitted to the first head mounted display for rendering. In this manner, the users of the two head mounted displays may collaboratively interact with the virtual object during a collaboration session. These updates may be transmitted between the two head mounted devices so each device displays the updated virtual image reflecting all changes made by either user. For example, in a word processing application, the virtual object may reflect changes from both users in a collaborative manner”].


Regarding claim 85:	Ichikawa discloses:
85. (New) The method of claim 6.
	However, Ichikawa does not expressly disclose:
 wherein a view of the virtual object displayed to the second user through the second head-worn device allows the second user to visualize activity of the first user as though the second user is looking over a shoulder of the first user
	Christen discloses:
wherein a view of the virtual object displayed to the second user through the second head-worn device allows the second user to visualize activity of the first user as though the second user is looking over a shoulder of the first user [Christen: Fig.7D; ¶ 0054: “As illustrated in FIG. 7D, the second user 34 may move to a position and orientation that is nearly the same as the simulacrum 24A, such that the second user 34 may view the recognized object 30 from the same position and orientation that the first user 24 viewed the recognized object 30 with, thus allowing the second user to step into the first user's shoes, affording the second user 34 better understanding of the first user's 24 viewpoint”].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Christen in the invention of Ichikawa in order to yield the predictable result of enabling a second user to have a better understanding of the first user’s viewpoint as explicitly taught by [Christen: ¶ 0054: “. As illustrated in FIG. 7D, the second user 34 may move to a position and orientation that is nearly the same as the simulacrum 24A, such that the second user 34 may view the recognized object 30 from the same position and orientation that the first user 24 viewed the recognized object 30 with, thus allowing the second user to step into the first user's shoes, affording the second user 34 better understanding of the first user's 24 viewpoint.”].
Furthermore, Ichikawa in view of Christen discloses:
the invention as discussed above.
	However, Ichikawa in view of Christen does not expressly disclose:
 and the first user, through the first head-worn device, and the second user, through the second head-worn device, collaboratively view and manipulate the virtual object.
Maciocci discloses:
and the first user, through the first head-worn device, and the second user, through the second head-worn device, collaboratively view and manipulate the virtual object [Maciocci: ¶ 0086: “In various embodiments, the head mounted devices 10 include wireless communication capabilities which enable exchanging of data between two or more devices to enable two or more users to interact with and collaborate on documents, files and virtual objects. In this manner, the head mounted devices 10 can facilitate collaboration by multiple users over virtual objects, such as providing a virtual or augmented reality experience enabling users to interact with and view three-dimensional virtual objects from various perspectives.”; ¶ 0167: “In block 913, updates of the virtual object received from the user wearing the second head mounted display may be transmitted to the first head mounted display for rendering. In this manner, the users of the two head mounted displays may collaboratively interact with the virtual object during a collaboration session. These updates may be transmitted between the two head mounted devices so each device displays the updated virtual image reflecting all changes made by either user. For example, in a word processing application, the virtual object may reflect changes from both users in a collaborative manner”].
.   

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Ichikawa; Hirotake et al., US 20200051336 A1] in view of [Christen; Jonathan et al., US 20160321841 A1] and further in view of [Miller; Samuel A. et al., US 20150235435 A1].

Regarding claim 12:
	Ichikawa in view of Christen discloses:
 12. (Original) The method of claim 7.
	However, Ichikawa in view of Christen does not expressly disclose:
further comprising providing, by the first user via a first user interface device operatively coupled to the first head-worn device, input relating to the virtual object.
Miller discloses:
further comprising providing, by the first user [Miller: Fig.7: 701] via a first user interface device [Miller: ¶ 0021: “The method may further comprise receiving user input through a user interface, and modifying the display object based on the received user input. The user interface may be at least one of a haptic interface device, a keyboard, a mouse, a joystick, a motion capture controller, an optical tracking device and an audio input device. The display object may be at least one of a virtual object, a rendered physical object, an image and a video” ]operatively coupled to the first head-worn device [Miller: Fig.3: HMD 300], input relating to the virtual object [Miller: Fig.7: virtual ball 703; ¶ 0111: “In this embodiment, the two users 701 and 702 are throwing a virtual ball 703 (a type of virtual object) back and forth, wherein each user is capable of observing the impact of the other user on the virtual world (e.g., each user observes the virtual ball changing directions, being caught by the other user, etc.).”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above in the invention of Ichikawa in view of Christen in order to yield the predictable result of enabling users to interact with a virtual object.  

Regarding claim 13:
	Ichikawa in view of Christen discloses:
13. The method of claim 12.
	However, Ichikawa in view of Christen does not expressly disclose:
wherein the first user interface device is selected from the group consisting of a haptic interface device, a keyboard, a mouse, a joystick, a motion capture controller, an optical tracking device, and an audio input device.
	Miller discloses:
wherein the first user interface device is selected from the group consisting of a haptic interface device, a keyboard, a mouse, a joystick, a motion capture controller, an optical tracking device, and an audio input device [Miller: ¶ 0021: “The method may further comprise receiving user input through a user interface, and modifying the display object based on the received user input. The user interface may be at least one of a haptic interface device, a keyboard, a mouse, a joystick, a motion capture controller, an optical tracking device and an audio input device. The display object may be at least one of a virtual object, a rendered physical object, an image and a video” ]. 


Regarding claim 14:
	Ichikawa in view of Christen discloses:
14. The method of claim 7.
	However, Ichikawa in view of Christen does not expressly disclose:
further comprising providing, by the second user via a second user interface device operatively coupled to the second head-worn device, input relating to the virtual object. 
	Miller discloses:
further comprising providing, by the second user [Miller: Fig.7: 702] via a second user interface device [Miller: ¶ 0021: “The method may further comprise receiving user input through a user interface, and modifying the display object based on the received user input. The user interface may be at least one of a haptic interface device, a keyboard, a mouse, a joystick, a motion capture controller, an optical tracking device and an audio input device. The display object may be at least one of a virtual object, a rendered physical object, an image and a video” ] operatively coupled to the second head-worn device [Miller: Fig.3: HMD 300], input relating to the virtual object [Miller: Fig.7: virtual ball 703; ¶ 0111: “In this embodiment, the two users 701 and 702 are throwing a virtual ball 703 (a type of virtual object) back and forth, wherein each user is capable of observing the impact of the other user on the virtual world (e.g., each user observes the virtual ball changing directions, being caught by the other user, etc.).”]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above in the invention of Ichikawa in view of 

Regarding claim 15:
	Ichikawa in view of Christen discloses:
15. The method of claim 14.
	However, Ichikawa in view of Christen does not expressly disclose:
wherein the second user interface device is selected from the group consisting of a haptic interface device, a keyboard, a mouse, a joystick, a motion capture controller, an optical tracking device, and an audio input device.
	Miller discloses:
 wherein the second user interface device is selected from the group consisting of a haptic interface device, a keyboard, a mouse, a joystick, a motion capture controller, an optical tracking device, and an audio input device [Miller: ¶ 0021: “The method may further comprise receiving user input through a user interface, and modifying the display object based on the received user input. The user interface may be at least one of a haptic interface device, a keyboard, a mouse, a joystick, a motion capture controller, an optical tracking device and an audio input device. The display object may be at least one of a virtual object, a rendered physical object, an image and a video” ]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above in the invention of Ichikawa in view of Christen in order to yield the predictable result of enabling users to interact with a virtual object.  

Claims 68-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Ichikawa; Hirotake et al., US 20200051336 A1] in view of [Christen; Jonathan et al., US 20160321841 A1] and further in view of [Stafford; Jeffrey Roger et al., US 20190371075 A1].

Regarding claim 68:
	Ichikawa in view of Christen discloses:
68. (Previously Presented) The method of claim 7.
	However, Ichikawa in view of Christen does not expressly disclose:
further comprising providing, by a sensor operatively coupled to the first and second head-worn device, input relating to the virtual object.
	Stafford discloses:
further comprising providing, by a sensor operatively coupled to the first and second head-worn device [Stafford: ¶ 0088: “In some embodiments, the HMD 104 may include one or more internal cameras (e.g., gaze detection cameras) 103 to detect changes in the user's eyes movement, gaze direction, gaze pattern, etc.”], input relating to the virtual object [Stafford: Claim 6: “wherein the virtual object is selected by detecting gaze direction of the user using one or more gaze detection cameras of the HMD”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Stafford in the invention of Ichikawa in view of Christen in order to yield the predictable result of enabling a user to select a virtual object via gazing at it and thereby enable hands-free interaction with the virtual object.

Regarding claim 69:
	Ichikawa in view of Christen and further in view of Stafford discloses:
[Stafford: ¶ 0088: “In some embodiments, the HMD 104 may include one or more internal cameras (e.g., gaze detection cameras) 103 to detect changes in the user's eyes movement, gaze direction, gaze pattern, etc.”].   

Regarding claim 70:
	Ichikawa in view of Christen and further in view of Stafford discloses:
70. (Previously Presented) The method of claim 68, wherein the input is selected from the group consisting of pupil size, pupil position, pupil angle [Stafford: Claim 6: “wherein the virtual object is selected by detecting gaze direction of the user using one or more gaze detection cameras of the HMD”], eye spherocity, eye shape, figure motion, and anatomic data relating to a user.

Claim 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Ichikawa; Hirotake et al., US 20200051336 A1] in view of [Christen; Jonathan et al., US 20160321841 A1], [Stafford; Jeffrey Roger et al., US 20190371075 A1] and further in view of [Miklos; Luke B. et al., US 20080130950 A1].

Regarding claim 71:
	Ichikawa in view of Christen and Stafford discloses:
71.  The method of claim 68.
	However, Ichikawa in view of Christen and Stafford does not expressly disclose:
 further comprising determining, by a processor, a user's visual focal point using the input.
	Miklos discloses:
[Miklos: Fig.1: one or more processing computers 20], a user's visual focal point using the input [Miklos: ¶ 0023: “The software may calculate the location and orientation of the eye focal point”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Miklos in the invention of Ichikawa in view of Christen and Stafford in order to yield the predictable result of tracking movement of one or more eyes of the user.    

Claim 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Ichikawa; Hirotake et al., US 20200051336 A1] in view of [Christen; Jonathan et al., US 20160321841 A1], [Stafford; Jeffrey Roger et al., US 20190371075 A1] and further in view of [Benko; Hrvoje et al., US 20160371884 A1].

Regarding claim 72:
	Ichikawa in view of Christen and Stafford discloses:
72. (Previously Presented) The method of claim 68.
	However, Ichikawa in view of Christen and Stafford does not expressly disclose:
further comprising mapping, by a processor, a portion of a user's environment using the input.
	Benko discloses:
further comprising mapping, by a processor, a portion of a user's environment using the input [Benko: ¶ 0037: “In some implementations, complementary augmented reality system 1000 can collect data about an environment, such as real world scene 102 introduced relative to FIG. 1. Data about the environment can be collected by sensors 1038. For example, system 1000 can collect depth data, perform spatial mapping of an environment, determine a position of a user within an environment, obtain image data related to a projected and/or displayed image, and/or perform various image analysis techniques.”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above in order to yield the predictable result of mapping a user’s environment and thereby display a 3D image in the user’s environment. 

Claim 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Ichikawa; Hirotake et al., US 20200051336 A1] in view of [Christen; Jonathan et al., US 20160321841 A1] and further in view of [Ruddell; Dave Edward et al., US 20160225188 A1].

Regarding claim 76:
	Ichikawa in view of Christen discloses: 
76.  The method of claim 7.
	However, Ichikawa in view of Christen does not expressly disclose:
wherein the virtual object is a building, and wherein the first and second head-worn devices are configured to display a virtual tour of the building to the first and second users, respectively.
	Ruddell discloses:
wherein the virtual object is a building, and wherein the first and second head-worn devices are configured to display a virtual tour of the building to the first and second users, respectively [Ruddell: ¶ 0016: “The virtual-reality environments produced by the virtual-reality presentation volume through the virtual-reality rendering appliances to human participants may vary widely with various different applications. For example, one application is to provide virtual building, structure, and room environments to allow clients of an architectural or building firm to walk about and through a building, structure, or room that has not yet been actually constructed in order to experience the space as the clients would in the actual building, structure, or room. The virtual-reality presentation volume can generate a highly realistic and dimensionally accurate virtual-reality environment from construction plans and various information collected from, and generated to describe, the total environment of the planned building or room. The client and a designer or architect may together walk through the virtual-reality environment to view the room or building as it would appear in real life, including furnishings, scenes visible through windows and doorways, art work, lighting, and every other visual and audio features that could be perceived in an actual building or room. In certain implementations, the client may actually operate virtual appliances as well as change the environment by moving or changing objects, walls, and other components of the environment”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Ruddell in the invention of Ichikawa in view of Christen in order to yield the predictable result of enabling an immersive user experience of touring a building.   

Claim 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Ichikawa; Hirotake et al., US 20200051336 A1] in view of [Christen; Jonathan et al., US 20160321841 A1] and further in view of [Schwimmer; Moshe, US 20170092000 A1].

Regarding claim 77:
	Ichikawa in view of Christen discloses:
77.  The method of claim 7.
	However, Ichikawa in view of Christen does not expressly disclose:
wherein the virtual object is a three dimensional drawing of a manufactured object.
	Schwimmer discloses:
[Schwimmer: ¶ 0028: “A CAD model is a particular type of 3D virtual model and in the exemplary embodiment illustrated in FIGS. 2 and 3, the virtual object 204 may be a CAD object when the 3D virtual model is a CAD model”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above in the invention if Ichikawa in view of Christen in order to yield the predictable result of enabling a user to view a three dimensional drawing in virtual reality.

Claim 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Ichikawa; Hirotake et al., US 20200051336 A1] in view of [Christen; Jonathan et al., US 20160321841 A1], [Maciocci; Giuliano et al., US 20120249741 A1] and further in view of [Miller; Samuel A. et al., US 20150235435 A1].

Regarding claim 87:
	Ichikawa discloses::
87. (New) The method of claim 6, wherein the first user  [Ichikawa: Fig.1: user 4a]  is located at a first
geographic location [Ichikawa: Fig.1 real space A] and the second user [Ichikawa: Fig.1: user 4b] is located in a second geographic location [Ichikawa: Fig.1 real space A] different from the first geographic location [Ichikawa: Fig.1 real space A; ¶ 0090: “As illustrated in FIG. 1, in the first embodiment, it is assumed that a plurality of real spaces 2 are defined in advance, and a client 20 is arranged in each of the plurality of real spaces 2. Here, the real spaces 2 may be rooms (for example, a living room or a conference room) or corridors in a facility such as a house, a shop, an office building, a station, or a leisure facility”; ¶ 0092: “Incidentally, in a situation in which the users located in the different real spaces 2 communicate, it is possible to realize smoother communication by showing real things to the other user while talking. For example, in a situation in which the user describes a product, if the user explains it while showing the product itself or a model of the product to the other user, it is easy for the other user to understand it”].
	However, Ichikawa does not expressly disclose:
wherein a view of the virtual object displayed to the second user through the second head-worn device allows the second user to visualize activity of the first user as though the second user is looking over a shoulder of the first user.
	Christen discloses:
wherein a view of the virtual object displayed to the second user through the second head-worn device allows the second user to visualize activity of the first user as though the second user is looking over a shoulder of the first user [Christen: Fig.7D; ¶ 0054: “As illustrated in FIG. 7D, the second user 34 may move to a position and orientation that is nearly the same as the simulacrum 24A, such that the second user 34 may view the recognized object 30 from the same position and orientation that the first user 24 viewed the recognized object 30 with, thus allowing the second user to step into the first user's shoes, affording the second user 34 better understanding of the first user's 24 viewpoint”].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Christen in the invention of Ichikawa in order to yield the predictable result of enabling a second user to have a better understanding of the first user’s viewpoint as explicitly taught by [Christen: ¶ 0054: “. As illustrated in FIG. 7D, the second user 34 may move to a position and orientation that is nearly the same as the simulacrum 24A, such that the second user 34 may view the recognized object 30 from the same position and orientation that the first user 24 viewed the recognized object 30 with, thus allowing the second user to step into the first user's shoes, affording the second user 34 better understanding of the first user's 24 viewpoint.”].
Furthermore,  Ichikawa in view of Christen does not expressly disclose:

Maciocci discloses:
and the first user, through the first head-worn device, and the second user, through the second head-worn device, collaboratively view and manipulate the virtual object [Maciocci: ¶ 0086: “In various embodiments, the head mounted devices 10 include wireless communication capabilities which enable exchanging of data between two or more devices to enable two or more users to interact with and collaborate on documents, files and virtual objects. In this manner, the head mounted devices 10 can facilitate collaboration by multiple users over virtual objects, such as providing a virtual or augmented reality experience enabling users to interact with and view three-dimensional virtual objects from various perspectives.”; ¶ 0167: “In block 913, updates of the virtual object received from the user wearing the second head mounted display may be transmitted to the first head mounted display for rendering. In this manner, the users of the two head mounted displays may collaboratively interact with the virtual object during a collaboration session. These updates may be transmitted between the two head mounted devices so each device displays the updated virtual image reflecting all changes made by either user. For example, in a word processing application, the virtual object may reflect changes from both users in a collaborative manner”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Maciocci in the invention of Ichikawa in view of Christen in order to yield the predictable result of enabling users to view the same virtual object and to collaborate thereon with each other.   
	Furthermore, Ichikawa in view of Christen and Maciocci disclose:
the invention as discussed above.
	However, Ichikawa in view of Christen and Maciocci does not expressly disclose:

modifying the virtual object based on the first user manipulating a first user 
interface of the first head-worn device, the first user interface selected from the group
consisting of selected from the group consisting of a haptic interface device, a
keyboard, a mouse, a joystick, a motion capture controller, an optical tracking device,
and an audio input device;
modifying the virtual object based on the second user manipulating a second
user interface of the second head-worn device, the second user interface selected from
the group consisting of selected from the group consisting of a haptic interface device, a
keyboard, a mouse, a joystick, a motion capture controller, an optical tracking device,
and an audio input device,
communicating respective modifications to the virtual object between the first
head-worn device and the second head-worn device through a network. 
Miller discloses:
 further comprising:
modifying the virtual object based on the first user [Miller: Fig.7: 701] manipulating a first user 
interface [Miller: ¶ 0021: “The method may further comprise receiving user input through a user interface, and modifying the display object based on the received user input. The user interface may be at least one of a haptic interface device, a keyboard, a mouse, a joystick, a motion capture controller, an optical tracking device and an audio input device. The display object may be at least one of a virtual object, a rendered physical object, an image and a video” ] of the first head-worn device [Miller: Fig.7: 701; Fig.3: head-mounted system 300], the first user interface selected from the group
consisting of selected from the group consisting of a haptic interface device, a
keyboard, a mouse, a joystick, a motion capture controller, an optical tracking device,
[Miller: ¶ 0021: “The method may further comprise receiving user input through a user interface, and modifying the display object based on the received user input. The user interface may be at least one of a haptic interface device, a keyboard, a mouse, a joystick, a motion capture controller, an optical tracking device and an audio input device];
modifying the virtual object based on the second user [Miller: Fig.7: 702] manipulating a second
user interface [Miller: ¶ 0021: “The method may further comprise receiving user input through a user interface, and modifying the display object based on the received user input. The user interface may be at least one of a haptic interface device, a keyboard, a mouse, a joystick, a motion capture controller, an optical tracking device and an audio input device. The display object may be at least one of a virtual object, a rendered physical object, an image and a video” ] of the second head-worn device [Miller: Fig.7: 702; Fig.3: head-mounted system 300], the second user interface selected from
the group consisting of selected from the group consisting of a haptic interface device, a
keyboard, a mouse, a joystick, a motion capture controller, an optical tracking device,
and an audio input device [Miller: ¶ 0021: “The method may further comprise receiving user input through a user interface, and modifying the display object based on the received user input. The user interface may be at least one of a haptic interface device, a keyboard, a mouse, a joystick, a motion capture controller, an optical tracking device and an audio input device.],
communicating respective modifications to the virtual object between the first
head-worn device and the second head-worn device through a network [Miller: Fig.7; ¶ 0111: “ince the movement and location of the virtual objects (i.e., the virtual ball 703) are tracked by the servers 110 in the computing network 105, the system 100 may, in some embodiments, communicate to the users 701 and 702 the exact location and timing of the arrival of the ball 703 with respect to each user. For example, if the first user 701 is located in London, the user 701 may throw the ball 703 to the second user 702 located in Los Angeles at a velocity calculated by the system 100”].
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

[Pahud; Michel et al., US 20180314484 A1] discloses:
	“Various systems and techniques for intuitively and non-obstructively obtaining awareness of fellow collaborator views and/or statuses in an augmented reality environment are disclosed. An interaction is detected between a first and second HMD, both collaborative participants of a shared dataset represented in an augmented reality environment. The detected interaction can cause the first HMD to request state information associated with the second HMD. The second HMD can process the request in accordance with a privacy policy to generate a set of visual data as a response to the request. The second HMD can communicate the generated set of visual data to the first HMD, such that the first HMD can render the received set of visual data as additional computer-generated object(s) to be displayed concurrently with its own augmented view. The additional computer-generated object(s) can be positioned in accordance with a real-world or virtualized position of the second HMD, such that the now-visible state information associated with the second HMD does not obstruct a view of the second HMD's user.”, as recited in the abstract.

[Montgomerie; Scott et al., US 20160292925 A1] discloses:


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623